 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOmaha Building and Construction Trades Council(Crossroads Joint Venture) and Melvin Simon& Associates, Inc. Case 17-CC-99518 June 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 5 March 1987 Administrative Law JudgeRichard J. Linton issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the Charging Party filed cross-exceptions and abrief in support of its cross-exceptions and in oppo-sition to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, OmahaBuilding and Construction Trades Council, its offi-cers, agents, and representatives, shall take theaction set forth in the Order.1 We find it unnecessary to rule on the judge's findings with respect tothe General Counsel's contention that the Respondent also acted as anagent of its constituent locals.Lyn R. Buckley, Esq., for the General Counsel.David D. Weinberg, Esq. (Weinberg & Weinberg), ofOmaha, Nebraska, for the Respondent.George C Rozmarin, Esq. (Fraser, Stryker, Veach,Vaughn, Meusey, Olson, Boyer & Bloch), of Omaha, Ne-braska, for the Charging Party.DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge. Thisis a secondary boycott case. I find that the Omaha Build-ing and Construction Trades Council acted unlawfullywhen it caused demonstration picketing against MelvinSimon & Associates, Inc. at the Crossroads Mall con-struction project in Omaha, Nebraska, on 19 April and 9August 1986. By so acting, the Council enmeshed Simon,a neutral, in a labor dispute the Council had with theconstruction project's general contractor, Kelley-Nelson.The Council's conduct was illegal under Section8(b)(4)(B) of the National Labor Relations Act because, Ifind, the Council's object was to force Simon to pressureKelley-Nelson to convert the project to an all-union job,or to make Simon (a partner in the joint venture thatowns the mall) replace Kelley-Nelson with a generalcontractor who would hire and subcontract for theproject on an all-union basis.This case was tried before me in Omaha, Nebraska, on20-21 October 1986 pursuant to the 30 September 1986complaint issued by the General Counsel of the NationalLabor Relations Board through the Regional Directorfor Region 17 of the Board. The complaint is based on acharge filed 18 August 1986 (and thereafter amended) byMelvin Simon & Associates, Inc. (Simon or ChargingParty) against Omaha Building and Construction TradesCouncil (Respondent or Council).'In the complaint the General Counsel alleges that theRespondent violated Section 8(b)(4)(ii)(B) of the Act bypicketing Simon on 19 April and 9 August at the Cross-roads Mall, a common situs construction project inOmaha, Nebraska. An object of the picketing, it is al-leged, was to force or require Simon to cease doing busi-ness with Kelley-Nelson Construction Company, Inc.(Kelley-Nelson).By its answer Respondent admits certain factual mat-ters, but denies violating the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed2 by the General Counsel, the ChargingParty, and the Respondent, I make the followingFINDINGS OF FACTI. JURISDICTIONKelley-Nelson, a corporation with an office in LittleRock, Arkansas, is a general contractor in the buildingand construction industry. Its various constructionprojects include a project located at the Crossroads Mallin Omaha, the jobsite at focus in this proceeding. Duringthe past calendar year Kelley-Nelson purchased and re-ceived at the jobsite products, goods, and materialsvalued in excess of $50,000 directly from points outsideNebraska.Simon, a corporation with an office in Omaha, Nebras-ka, operates the Crossroads Mall and is a partner inCrossroads Joint Venture, Inc., the entity that ownsCrossroads Mall. During the past calendar year, Simonhad a contract with Kelley-Nelson whereby the latterwould be the general contractor for a constructionproject to build additional space at Crossroads Mall, andto refurbish existing space there. The project is valued inexcess of $5 million and construction was in progress in1986.The parties stipulated the foregoing commerce factsand that Simon and Kelley-Nelson are each an employerwithin the meaning of Section 2(2), (6), and (7) of theAct, and I so find (1:16).31 All dates are for 1986 unless otherwise indicated. The complaint ac-tually consolidated several cases on charges filed against several allegedlabor organizations. At the opening of the hearing the General Counselamended the complaint to delete all but the instant case.2 Briefs were submitted by the parties on a staggered schedule. TheGeneral Counsel attached to her brief a proposed order and proposednotice to employees and members.3References to the two-volume transcript of testimony are by volumeand page.284 NLRB No. 52 OMAHA BUILDING TRADES COUNCIL (CROSSROADS JOINT VENTURE)329II. LABOR ORGANIZATION INVOLVEDThe General Counsel alleges, and Respondent denies,that the Council is a statutory labor] organization. As dis-cussed below, I find that the Council is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA.PreliminaryThree witnesses testified at the hearing•all during theGeneral Counsel's case-in-chief, The Charging Partyrested without calling any witnesses (2:249), and the Re-spondent likewise rested without calling any witnesses(2:252). Before it rested, the Council moved to dismissthe complaint on grounds that the evidence is insufficientto establish the violations alleged 2:250-252). I deniedthe motion.The three witnesses who testified are (1) James S. Pry-siazny, the area manager for Simon in Omaha; (2)Edward D. Goff, the project superintendent for Kelley-Nelson, general contractor for the construction projectat Crossroads Mall in Omaha; and (3) Bernard W. Preis,president of the Council 4B.BackgroundAs described by Simon's area manager, James S. Pry-siazny, Melvin Simon & Associates is engaged primarilyin developing, leasing, and managing shopping centers(1:17). In operating the Crossroads mall in Omaha,Simon employs some 31 employees, including manageri-al, secretarial, staffmg, operations, housekeeping, mainte-nance, marketing, and security•but no construction em-ployees (1:17). During the relevant time Simon has nothad a labor dispute with the Council•except to theextent it has been enmeshed in the labor dispute here be-tween the Council and Kelley-Nelson.At a February press conference, Simon announcedthat Crossroads Mall would be renovated and expandedby 40,000 square feet, with Kelley-Nelson to be the gen-eral contactor (1:18). The mall, or jobsite, is bounded onthe north by Cass Street, on the east by 72d Street, onthe south by Dodge Street, and on the west by a retain-ing wall and private property of others (G.C. Exh. 13;1:63-66). A public sidewalk, adjacant to the city streets,runs the length of the three sides of the jobsite.Kelley-Nelson's project superintendent, Edward D.Goff, testified that Kelley-Nelson, beginning in March,has employed laborers, carpenters, cementfmishers, and4 Preis, of course, is an adverse party to the General Counsel On call-ing Preis to the stand, the General Counsel did not announce that shewas calling Preis under Fed.R.Evid. 611(c) During the General Coun-sel's exammation of Preis, Respondent objected to the General Counsel'spropounding leading questions (1.114). At that pomt the General Counselclaimed entitlement under Fed R.Evid. 611(c) and argued that she hadnot waived her right to do so by not announcing her intention when call-ing Preis (1:114-115), I overruled Respondent's objection. Although fre-quently the practice is to announce that a witness is being called to thestand under Fed.R.Evid. 611(c) (and to obtam a ruling after preliminaryquestions), failure to do so does not constitute waiver of the right toquestion the witness under Fed.R.Evid. 611(c), for the test of that rightcomes when the opponent objects that a question is leading.ironworkers at the jobsite.6 Kelley-Nelson, Goff testified,does not have a contract with any labor organizationcovering such employees (1:71-72). Some of Kelley-Nel-son's subcontractors, however, employ workers at thejobsite who are represented by labor organizations (1:79-80, 86), while others do not (1:84-85).Bernard W. Preis has been president of the Councilsince January 1986 (1:89).6 As described by Preis, theCouncil is an organization composed of affiliated locallabor organizations of about 16 building and trades craftmembers.7 Each local union member selects delegates torepresent it on the Council based on the numerical mem-bership of the local. All business managers of the localsare delegates to the Council. The Council is financed ona per capita assessment of the locals based on the numberof members in the locals. Thus, the cost is passed on tothe individual members of the local unions. The Councilhas regular weekly meetings, and special meetings asneeded (1:90-92).The Council, Preis testified, is affiliated with theAFL-CIO (2:195). Indeed, the Council is governed by aconstitution prescribed by the Building and ConstructionTrades Department of the AFL-CIO (G.C. Exh. 28).The constitution, which grants the Council jurisdictionover the building and construction trades industry withinits geographical area (art. II, sec. 1), also provides thatthe Council "shall" cooperate with the Department and(art. I, sec. 2) shall comply with all directives and in-structions of the Department.Provision is made (art. XI) for disciplinary chargesand trials against delegates to the Council who fail tocomply with the constitution or bylaws or who engagein conduct which is "contrary or detrimental to the wel-fare or best interests of the Department or this Council† . . ." The range of sanctions of penalties is not de-scribed.Article XII, section 3, of the constitution prohibits at-filiated locals from establishing jurisdictional picket lines;section 4 bans picketing at a jobsite "in support of aneconomic strike, unless the work of the striking union isbeing performed" there; and section 5 requires affiliatedlocals to incorporate into all collective-bargaining agree-ments a paragraph by which all jurisdictional disputeswill be adjusted according to the plan established by theDepartment.Although Respondent's constitution does not definethe Council's purpose, Preis testified that the Council'sobjective and purpose is to promote good community re-lations (2:197). To achieve that goal the Council engagesin a broad range of community activities (2:196). It alsolobbies the state legislature for laws deemed important toorganized labor (1:93; 2:197).Preis testified that the Council does not engage in col-lective bargaining for affiliated members with employers,5Among the affiliated local unions of the Council are unions that rep-resent laborers, carpenters, cement masons, and 'ironworkers (2:179,Preis).5 Preis has been business manager of Sheet Metal Workers Local 3,since October 1973, and a delegate to the Council since that date (1:89;2204)..7 The parties stipulated that the Council's constituent member localsare labor organizations within the meaning of the Act (2:188) 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnor do employees participate in membership or activitiesof the Council (2:198-199). In describing the Council'smeetings, Preis testified that all the Council does is toprovide a location for the members of the Council tomeet and discuss issues among themselves, and withoutthe presence of employer representatives (2:199). TheCouncil, Preis testified, does not really act on reportsmade by delegates about concerns the affiliated localsmay have (2:200). The Council frequently provides infor-mation and the locals, it appears from the testimony ofPreis, take whatever action a member local chooses totake.Copies of the minutes of a substantial number of theCouncil's meetings between 5 February and 23 July arein evidence (G.C. Exhs. 27-1 to 26). The parties disputethe significance of the activities described.Although it is clear that there have been contacts be-tween officers of the Council and employers or realestate developers, the evidence is rather sketchy con-cerning the nature of the contracts. One might presumethat the contacts relate to assisting the affiliated localunions find potential works or to other matters involvingwages, hours, or working conditions. Thus, when the 16July minutes reflect that Preis reported on a committeemeeting with Hawkins Construction Company andPower Company officials (G.C. Exh. 27-26), but Preistestified he could not even recall which committee metwith the firms or, apparently, any other details (2:173-174), the evidence ostensibly falls short of establishingeven the subject matter of the contact. Nevertheless, Ifind that the contact related to wages, hours, and work-ing conditions in light of Respondent's overall purpose inview of its other activities.At least one employer representative came to a Coun-cil meeting and discussed various jobs. That was PatMcNeil who did this on 9 April (G.C. Exh. 27-16;2:210-212). Although it appears that McNeil was then acandidate for public office (2:212, Preis), political candi-dacy does not detract from the work-related aspect ofhis visit and discussion at the Council's meeting.Examples of other entries could be discussed, but thatappears unnecessary because Preis admits that when con-tractors come into the Omaha area, they contact theCouncil and that the Council, at the contractors' re-quests, arranges meeting times and locations for the con-tractors and the Council's affiliated local union (2:208).C. The April and August DemonstrationsAs we shall see in more detail, the Council is one offour groups"' that sponsored two large "solidarity rallies"8 An example of this is a contact in June between Leonard J. Schaefer,the Council's secretary, and local real estate developer Knoddle regard-mg a certain shopping center (G.C. Exh. 27-16; 2:172-173). Preis testifiedthat Schaefer was trying to obtain information on the "potential" of thatshopping center (2:218-219), and that the building of such a shoppingbenter by Knoddle would mean jobs (2.242).9 Preis named the other three as the Nebraska State AFL-CIO, theOmaha Federation of Labor, and the Nebraska Council of IndustrialUnions (2:224). These are the three organizations whose cases wereamended out of the complaint at the opening of this hearing pursuant to anon-Board settlement (1:6).(19 April and 9 August) at the jobsite. Preis testified thatthe Council, as distinguished from its affiliated members,has no dispute with Kelley-Nelson, but merely a "differ-ence of opinion." Further, Preis testified, the Councilitself never confronted Kelley-Nelson regarding wages,hours, or conditions of employment (2:225). The purposeof the rallies, Preis testified, was to inform the publicthat Kelley-Nelson was paying less than the prevailingwork rate, thereby undercutting "our wages" (2:220-221), and to protest that Simon had nonunion contractorson the job (2:222-223).Of course, the only contractor Simon had on the jobwas the general contractor (Kelley-Nelson) whose em-ployees on the job are not represented by any labor or-ganization. Kelley-Nelson also subcontracted certainwork at the jobsite to both union and nonunion firms. Inany event, Simon has no right to control the hiring prac-tice of Kelley-Nelson or any other employer at the job-site.Preis concedes (1:94-98) that in February's he sent toall affiliated members of the Council, and to all otherarea construction and craft unions for whom he had ad-dresses, an undated letter reading (G.C. Exh. 15):Dear Labor Leader:The Omaha Building and Construction TradesCouncil [emphasis added], is currently involved in adispute [emphasis added] with the Crossroads Shop-ping Center. The Crossroads' Mall is being expand-ed. The owner, Melvin Simons' Associates of Indi-anapolis, has a contract with a non-union contrac-tor, Kelley Nelson out of Little Rock, Arkansas.Kelley Nelson has informed us that he is going towork the job "open shop", but that there may be afew union subcontractors. They have ignored ourefforts to have the job done union.The Building Trades Council is requesting yourassistance in a consumer boycott of the CrossroadsShopping Center. Our first step is to have as manymembers, families and friends telephone the Cross-roads Management Office-397-2343 and the Cross-roads Merchants Association-397-9667 and asmany shops as possible on the attached list to ex-press their feelings about this non-union construc-tion project and to advise the store managers thatthey will discontinue their patronage of the Cross-roads Mall until this matter is resolved.We respectfully request your help in this effortand hope to initiate this telephone campaign as soonas possible, and to continue it as long as necessary.Thank you for your help in this matter.In solidarity, I amFraternally yours,/s/ Ben W. PreisBen W, Preis10 It appears that the first picketing at the jobsite was on 11 Februaryby the Laborers union (1:73, 76, 81, Goff). Apparently, it was againstKelley-Nelson (1:83). Presumably, it followed the February press an-nouncement by Simon, but the dates described in the record are not suffi-ciently coordinated for me to make that statement as a finding. OMAHA BUILDING TRADES COUNCIL (CROSSROADS JOINT VENTURE)331PresidentIn March Preis sent undated letters (G.C. Exh. 14) tothe same addresses as in February (1:97). Again referringto the "dispute" the Council had "with the owner of theCrossroads," Preis thanked the groups for their support"in phase one." To begin "phase two," Preis stated hewas enclosing a few "simple" .(sample?) letters for friendsand family members to take to the office and shops atthe Crossroads Mall. (No copy of a sample letter is inevidence.) Preis concludes by stating he will be contact-ing them in the future for support "as our overall plandevelops.""Phase 3," it appears, is the "solidarity rallies" of 19April and 9 August. Both dates are Saturdays. Preis con-cedes that the Council planned and organized both rallies(1:94, 113). The minutes for one of the Council'sMarch" meetings reflects that "Preis reported on theCrossroads project dealing with a demonstration, possi-bly this will take place on April 19th if we can organizethe different locals to participate." (G.C. Eyli. 27-13.)By letter dated 27 March, Preis sent to the same ad-dresses the following announcement (G.C. Exh 16):Dear Union Leader:The boycott of the Crossroads Shopping Centercontinues. This dispute is now ready for phase 3 ofour plan.We are requesting the assistance of all NebraskaState AFL-CIO affiliates to hold a SOLIDARITYRALLY at the Crossroads April 19, 1986.It is absolutely necessary that we have enoughpeople to be effective. We would like to marcharound three sides of the Crossroads.If you participate in this rally, please let us knowhow many people you might have at the rally. Con-tact Ben Preis 330-3383 or Ken Mass 734-1300. Wealso need to know if there is any objection to identi-fying Local Unions that are in support of the boy-cott and rally. We believe we'll get pretty goodmedia coverage.Please contact us immediately with your commit-ment.SOLIDARITY RALLYSTOP THE HOLOCAUSTCROSSROADS SHOPPING MALLApril 19, 19861:00 p.m.72nd & Dodge St.Fraternally,/V Ben W. PreisBen W. PreisPresidentAs far as a turnout is concerned, the Saturday, 19April rally was a success, for from 1000 to 2000 persons,including children, showed up and participated (1:21," Although the page bearing the date is not part of the exhibit, it ap-pears that the copy is for the meeting of either 19 or 26 March (2:164Š165).Prysiazny; 2:236, Preis). They walked along the sidewalkon the three sides of the mall. They, of course, crossedthe entrances to the mall's parking lot. Several carriedsigns. The demonstration lasted about an hour (1:43, 49).Preis was present. Although he would not concede atthe hearing he was in charge or coordinated the march-ers, it is clear that such was the case. Indeed, Preis con-cedes that he directed the delegates who were there(2:235-236).Prysiazny also was present that Saturday. He askedone of the participants who was in charge and he wasdirected to Preis. Prysiazny went to Preis and asked himto confine the activity to the nonunion gate of the job-site. Preis said they had a parade permit to walk roundthe mall. Indeed, Omaha's public safety director issuedletters to the Council authorizing the organization to as-semble "in the area of the Crossroads" on both 19 April(G.C. Exh 21) and 9 August (G.C. Exh. 25).Preis was interviewed by a local television crew, and aportion of that interview was shown during the eveningnews (1:111-113). In the television portion Preis identi-fied himself and his position as president of the Council,and he described the purpose of the marching and dem-onstration as protesting the use of nonunion labor on theproject because that practice is "undermining our wages,hours, and working conditions."Signs carried by some of the marchers on 19 April in-cluded those bearing the following legends: "MelvinSimon uses neo-Nazi tactics," and another "MelvinSimon and Ass. rapes the union trades." (1:21, Pry-siazny.) Other signs named Kelley-Nelson (1:21, Pry-siazny; 1:75, Goff).There is no evidence that any of the signs named theCouncil, and there is no evidence that an official or dele-gate of the Council carried any of the signs at the rally.Preis testified that some of the affiliated locals made thesigns, and that he made the sign for his own Sheet MetalLocal No. 3 and that it did not name Simon (2:213). Onthe other hand, Preis admits he observed at the rally thatsome of the signs named Simon (1:189). But he asked noone to change the language or to stop carrying the signs(1:120-121), and he did not disavow Simon as an objectof the picketing during his television interview (1:122).Preis summed up his reason for not disavowing Simon asthe object when he testified (1:122):The object was the Crossroads. The Crossroadshappened to be owned by Melvin Simon.Preis testified that the Council printed "The FreeRider's Creed" on a leaflet and distributed copies of theleaflet (which contains a closing exhortation) at the rally(1:107-108). The "creed" (followed by the exhortation)reads (G.C. Exh. 18):THE FREE RIDER'S CREEDThe Dues' paying member is my shepherd: I shallnot want.He provideth me with paid holidays and vaca-tion: So I may continue to lie down idle in greenpastures beside the still waters.He restoreth my back pay. 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHe guideth my welfare without cost to me.Yea, though I alibi and pay no dues from year toyear: I fear no evil for he pays my way and protec-teth me.The working conditions he provideth: They com-fort me.He anointeth my head with the oil of seniority.He fighteth my battle for pay raises.Yea, my cup runneth over with benefits.Surely, his goodness and union spirit will followme all the days of my life, free of cost:And I shall dwell in the union house that he hathbuilt forever and allow him to pay the bill.LET'S MAKE IT OUR GOAL TO BE 100%UNIONON THE JOBIN THE PLANTSIN THE SHOPIN PER CAPITA PAYMENTS!!!To the same groups and addresses Preis had sent theearlier announcements, Preis, about 2 weeks after the 19April rally/picketing, sent a letter of appreciation (1:108;G.C. Exh. 20):THANK YOU BROTHERS & SISTERSThe "Solidarity Rally" at the Crossroads Satur-day April 19th was a big success. Ken Mass and Iestimated the crowd to be over two thousandpeople. The participants were from approximately70 Local Union and 30 Internationals.Those members and their families that participat-ed deserve a big Thank You from all OrganizedLabor in Nebraska. Even if you couldn't participatethat day, we know every Union member was withus in spirit and moral support.Please thank all your members and their familiesfor us.If we at the Building Trades can be of assistanceto your Organization, please let us know. We'll helpin any way we can.Again Thank You for your support.Solidarity works for all of us.Fraternally,/s/ Ben W. PreisBen W. PreisPresidentAt Respondent's 28 May meeting the Council decidedto sponsor a second rally with the date and time set for 9August at 1 p.m. (G.C. Exh. 27-3; 2:153, Preis). DuringJune and July Respondent planned (1:113, Preis), orga-nized (obtaining the assembly permit, for example), andpublicized (1:113, Preis) the second demonstration.As it did with the notices about the first rally, aboutlate July Respondent informed the addressees of the 9August rally and that it would be followed by a picnic(G.C. Exh. 23; 1:108). Around mid-July Respondent sentto a somewhat smaller list of addressees (about 50 or 60local unions plus Respondent's own members) a longernotice (1:109-111, Preis). This longer notice specificallytargets Simon. Thus, the first paragraph of the text reads(R. Exh. 1):In February, the Omaha Building Trades Council,the Nebraska State AFL-CIO, and the Omaha Fed-eration of Labor, AFL-CIO, and its affiliates decid-ed to take action against Crossroads. We haveplanned another rally for August 9 to show supportof Organized Labor and the community because ofMEL SIMON AND ASSOCIATES' open shoptactics.The one-page leaflet bears the printed name of theCouncil plus the names and positions of Preis (as presi-dent) and Leonard J. Schaefer (as secretary), as well asfor officials of the three other sponsoring groups namedearlier in my summary.Because of rain, a smaller group participated at the 9August demonstration. Preis estimated the number at 800to 1000 (2:236). Prysiazny testified that this occasion wasbasically a repeat of the first (1:38). Preis repeated hisearlier testimony regarding not disavowing any of thesigns naming Simon and not asking anyone to carry sucha sign (1:122-125; 2:189), including uttering no disavowalin a similar televised interview of him carried on theevening news of a local television station (1:116, 125).There have been no further demonstrations or rallies.The signs displayed at the 9 August demonstration/-picketing were similar to, if not the same, as the signscarried on 19 April. Photographs in evidence depict sev-eral legends, but few identify a sponsoring organization.Some of the legends read (1:40; G.C. Exhs. 7-12):SIMONAND ASS.USESWW IIMETHODS[G.C. Exhs. 7, 9]SIMONSAYSCHARGEHIGH PRICEPAYCHEAPWAGES[G.C. Exh. 10] OMAHA BUILDING TRADES COUNCIL (CROSSROADS JOINT VENTURE)333MEL SIMONRAPESTHE UNIONWORKERSSUPPORTYOUR UNIONExh. 8]MELSIMON& ASS.SAYSNO H & WOR PENSIONExh. 12]At least for the 9 August rally the Council appointed asign committee whose duty was to make sure the signswere readable and serviceable (2:151-152)." Accordingto Preis, the Council did not authorize the language usedon any of the signs in question (2:226).Kelley-Nelson chose not to work on either 19 April or9 August (1:85-87, Goff). However, Kelley-Nelson'swork was not complete and, as of the hearing, the firmstill had employees on the job (1:87).As of the instant hearing, there had been no furtherdemonstration or rallies. At page 32 of her brief the Gen-eral Counsel reports that on 20 November the UnitedStates District Court for the District of Nebraska en-joined the Council from unlawful picketing until 20 May1987.D. Analysis and Conclusions1. Labor organization issuesa. Respondent is a statutory labor organizationRespecting the issue of labor organization status, I findthat the Council is a labor organization within the mean-ing of Section 2(5) of the Act.Three conditions must be met for an organization tobe deemed a statutory labor organization. First, it mustbe an organization of any kind, or agency, employee rep-resentation committee, or plan. Respondent does not dis-pute that it is an organization. Second, employees mustparticipate in the organization. Third, the organizationmust exist for the purpose, in whole or in part, of "deal-ing with" employers concerning "grievances, labor dis-putes, wages, rates of pay, hours of employment, or con-ditions of work."The Supreme Court interprets Section 2(5) broadly.NLRB v. Cabot Carbon Co., 360 U.S. 203 (1959). As tothe second requirement (participation of employees), it issufficient that the employee members of the constitutentlocals participate in the affairs of the Council throughtheir respective delegates. Plumbers Local 388 (FeatherlyConstruction), 252 NLRB 452,454 (1980).12 Whether the Council, by motion, "appointed" a sign committee orsimply presided at the meeting in which the delegates agreed on such is adistinction without a difference here where Preis concedes that the Coun-cil planned and organized the rally.As for the third requirement, I find sufficient "dealingwith" through the following: First, by the Council's con-stitutional jurisdiction over (a) the building and construc-tion industry in the Omaha, Nebraska areas (art. II. sec.1), plus (b) its constitutional authority over picket lines(art. XII, sec. 4), and (c) over jurisdictional disputes byvirtue of the provision requiring member locals to incor-porate into all collective-bargaining agreements the para-graph governing settlement or adjustment of such dis-putes (art. XII, sec. 5). Second, its procedure of arrangingmeeting times and locations on behalf of constituentlocals and employers when visiting contractors comeinto the Omaha areas. Third, its permitting an employerrepresentative, on 9 April, to address a meeting of theCouncil and discuss various jobs in Omaha. Fourth, itsvigorous efforts to secure and protect jobs for membersof its affiliated locals as exemplified by (a) SecretarySchaefer's visit in June with real estate developer Knod-dle looking toward potential jobs in the construction of ashopping center and by (b) direct contacts with employ-ers by Council delegates or committees such as the onePreis described at the Council meeting of 16 July.Charles Featherly, id.b. Alternative contentions of agencyŠthe due-processproblemThe General Counsel argues that the Council alsoacted as an agent of its constituent locals,13 and she re-quests a finding (of liability) on that ground (Br. 13-14).There is a due-process problem with the GeneralCounsel's argument. The complaint contains no such al-legation,14 and this theory was not advanced until theCharging Party mentioned it in argument after the closeof the evidence and in the last few minutes of the hear-ing (2:255).Citing Reading Building Trades Council (GeneralPlumbing), 155 NLRB 1184 (1965), the Charging Partyasserts that, regardless of whether the Connell is a labororganization, it clearly is an agent of its member labororganizations (Br. 2). Section 8(b) of the Act specifiescertain conduct as unfair labor practices by a labor orga-nization or its agent. General Plumbing does not addressthe due-process issue, for there the complaint also al-leged that the respondent council "acted as an agent ofits affiliated labor organizations." 155 NLRB 1184 at1186.I find the theory of labor organization to be separatefrom a theory that the Council was acting as the agent oflabor organizations. Thus, the agency theory should havebeen alleged in order to give the Council fair notice. TheCharging Party responds to this by arguing that the issuewas fully litigated and therefore tried by implied consent(Br. 3), But was it fully litigated? The Charging Partydoes not point to anything that would reasonably have13 Sec. 8(b) of the act prohibits specified unfair labor practices by alabor organization or its agents." Complaint par. 3(a) alleges that the Council is a labor organization.No local unions are mentioned. Complaint par. 4, the agency paragraph,names President Ben Preis and Secretary Leonard J. Schaefer as agentsof the Council. There is no allegation in complaint pars. 3 or 4, or anyother, that the Council is an agent of its affiliated local umons. 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDput the Council on notice that liability would be soughton the alternative theory that the Council was acting asagent of the locals.Although the General Counsel points to two exhibits(G.C. Exhs. 16 and 29) as showing agency conduct (Br.14, fn. 14), the ostensible purpose for the offer and re-ceipt of those exhibits had nothing to do with any theoryof liability on the basis that the Council was acting as anagent for the locals.15I decline to find liability or an agency theory becausesuch a theory was neither alleged nor tried by impliedconsent.2. The secondary boycott allegationa. The Council's responsibility for the signsRespondent contends that it cannot be held liable herebecause there is no evidence of agency between theCouncil and the signs naming Simon or the bearers ofthe signs naming Simon (Br. 16-17). Moreover, as thecomplaint does not allege any of the local unions or theirofficers to be agents of the Council, Respondent con-tends that the complaint should be dismissed for that ad-ditional reason (Br. 16).The Charging Party contends that the issue of agencywas waived by Respondent and fully litigated by theparties (Br. 3). This overlooks the fact that Respondentdid object to evidence about the signs on the grounds of(1) "no sufficient and proper foundation," (2) that it doesnot tend to prove any of the "allegations" in the com-plaint, and (3) because the evidence does not "tie to" Re-spondent (1:41). The objection can be interpreted to en-compass a contention of no foundation for lack of an al-legation that the sign bearers were agents of the Council.I overruled Respondent's objection (1:41). The overall"no proper foundation" objection is without merit be-cause the evidence does "tend" to prove the GeneralCounsel's allegations by showing the Council's responsi-bility for events. Thus, that aspect of the objection goesto the weight of the evidence. The related concept, lackof agency allegation, causes a temporary pause for reflec-tion, but it too is without merit.The lack of agency allegation is groundless becauseagency is properly alleged. The complaint alleges thatRespondent engaged in prohibited picketing on 19 Apriland 9 August, and it generally names Council PresidentBen Preis and Council Secretary Leonard J. Schaefer asRespondent's agents. As the mass of evidence amplydemonstrates, the Council•principally by and through25 G.C. Exh. 16, a letter dated 27 March by Preis, is quoted earlier infull. Clearly, the ostensible purpose of the exhibit bears on the allegationsof the complaint. Although the letter could be used to support theagency theory had it been alleged, the theory was never alleged or raiseduntil after the parties had rested G.C. Exh 29 is a handbill by Respond-ent and the Southwest Iowa Building Trades Council "and affiliatedlocals" (naming them). It expresses appreciation to the Bluffs Mall inCouncil Bluffs, Iowa, for hiring union contractors The handbill goes onto extol some of the virtues of buddmg with unionized workers. Thehandbill was distributed at the Crossroads Mall on 9 August (2:182,Preis). The exhibit also was used at the hearing to secure a stipulationconcerning the labor organization status of several of the listed locals(2-186-187). All was consistent with the theory alleged Although itcould likewise tend to support an agency theory, such was not alleged ormentioned.Preis•planned, organized, publicized, set in motion, andmonitored the two rallies. Preis directed the Council'sdelegates during the demonstrations/marching/picketing,and he took no action to control or eliminate (either per-sonally at the scene or beforehand through the sign com-mittee) the sign and legends naming Simon.To Preis there was good reason for his not disavowingor eliminating the signs naming Simon. By Preis' owntestimony, Simon, as owner of the Crossroads Mall, wasthe real object of the whole demonstration." Why? Ob-viously because Preis, and the Council, reasoned thatOwner Simon could pressure Kelley-Nelson to convertthe project to an all-union job, or else Simon could getrid of Kelley-Nelson and bring in a general contractorwho would do so. Such an object renders the picketing aprohibited secondary boycott because it enmeshes a"neutral," Simon, in the labor dispute the Council haswith the primary, Kelley-Nelson.In short, as the evidence shows that the Council is re-sponsible for the demonstration and the signs namingSimon, it is immaterial (1) that the complaint does notname the individual sign bearers as agents of the Council(that would be a rare allegation), or (2) that there is noevidence showing Preis personally requesting a person tocarry any of the signs in question.b. Respondent's unlawful conductRespondent contends that its purpose in "supporting"the rallies was to exercise its constitutionally protectedright to inform the public of its "disagreement withMelvin Simon as to its [Simon's] assigning the construc-tion jobs to an out of state contractor and MelvinSimon's open shop policy." (Br. 17.)If the Council's rallies had been limited strictly tohandbilling, and no patrolling, then perhaps Respondentwould be in a better position to advance its publicity ar-gument. As it is, however, the patrolling aspect convertsthe rallies into episodes of routine picketing at a commonsitus construction site. Because that is what is involvedhere, the Board's Moore Dry Dock-7 rules apply. Therethe Board wrote:18When a secondary employer is harboring the situsof a dispute between a union and a primary employ-er, the right of neither the union to picket nor ofthe secondary employer to be free from picketingcan be absolute. The enmeshing of premises andsitus qualifies both rights. In the kind of situationthat exists in this case, we believe that picketing ofthe premises of a secondary employer is primary ifit meets the following conditions: (a) The picketingis strictly limited to times when the situs of disputeis located on the secondary employer's premises; (b)at the time of the picketing the primary employer isengaged in its normal business at the situs; (c) thepicketing is limited to places reasonably close to the26 As I quoted earlier, Preis testified that the "object" was the Cross-roads construction project, and that Crossroads Mall was "owned byMelvin Simon." (1:122)27 Sailors Union (Moore Dry Dock), 92 NLRB 547, 549 (1950).25 Id. OMAHA BUILDING TRADES COUNCIL (CROSSROADS JOINT VENTURE)335location of the situs; and (d) the picketing disclosesclearly that the dispute is with the primary employ-er.Here, the Council's picketing directly enmeshed Simonin the dispute the Council had with Kelley-Nelson.Indeed, the Council's avowed object was to target Simonbecause Simon contracted with Kelley-Nelson, an open-shop contractor. Respondent may not protest Simon'scontractual choice of a general contractor by Picketingat the jobsite as it did here. This is so because Respond-ent's direct dispute is with the general contractor. Asthere is no showing that Simon has any control over thehiring practices of Kelley-Nelson (or of any of the sub-contractors on the job), Simon is a neutral to Respond-ent's dispute with Kelley-Nelson. By naming Simon onits picket signs, the Council erroneously enmeshedSimon, a neutral, in the dispute the Council technicallyhad with the primary, Kelley-Nelson.19It is clear that the purpose of the picketing was tocause Simon to cancel its contract with Kelley-Nelson,and hire a unionized general contractor, or to forceSimon to require Kelley-Nelson to convert the job to anall-union construction project. By picketing for that pur-pose, the Council, as alleged, violated Section8(b)(4)(ii)(B) of the Act.CONCLUSIONS OF LAW1.Kelley-Nelson Construction Company, Inc. is anemployer within the meaning of Section 2(2), (6), and (7)of the Act.2.Melvin Simon & Associates, Inc. is an employerwithin the meaning of Section 2(2), (6), and (7) of theAct.3.Omaha Building and Construction Trades Council isa labor organization within the meaning of Section 2(5)of the Act.4.Each of the local unions that constitute the constitu-ent members of the Council is a labor organizationwithin the meaning of Section 2(5) of the Act.5.At all times material the Council and certain of itsaffiliated local unions have been engaged in a labor dis-pute with Kelley-Nelson.6.At all times material neither the Council nor any ofits affiliated local unions has been engaged in a labor dis-pute with Simon.7.Respondent Council planned, organized, publicized,implemented, caused, is responsible for, and thereby en-gaged in the picketing demonstrations on 19 April and 9August 1986 at Crossroads Mall in Omaha, Nebraska.8.An object of the Council, in picketing at CrossroadsMall on 19 April and 9 August with signs naming Simon,was to force Simon either (a) to get rid of Kelley-NelsonaS the general contractor on the construction project atCrossroads Mall, or (b) to pressure Simon to forceKelley-Nelson to hire union employees and to convertthe construction project to an all-union job.12 Although Simon legally is a neutral, as a practical matter it is not astranger to the events here. The latter fact, as I described earlier, prompt-ed Preis' admission concerning the object of the rallies.9.By its conduct described in Conclusions of Law 7and 8 the Council violated Section 8(b)(4)(ii)(B) of theAct.10.The conduct described in Conclusions of Law 7, 8,and 9 constitutes unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order it tocease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act.The General Counsel requests that my remedial orderinclude a visitatorial clause providing for any discoveryfound necessary during the compliance stage (Br. 17,31‚.20) Respondent opposes such request on the groundthat such is unnecessary because it simply duplicates au-thority the Government would have after court enforce-ment of any Board decision (Br. 19-20).Although the General Counsel contends that a visita-torial provision should be granted "routinely" (Br. 17),the Board routinely rejects such a provision in the ab-sence of a needs showing,21 and it has done so even inthe absence of exceptions to the provision.22 Because nospecial circumstances or needs have been presented inthis case, I deny the request.On these fmdings of fact and conclusions of law andon the entire record, I issue the following recommend-eds 3__ORDERThe Respondent, Omaha Building and ConstructionTrades Council, its officers, agents, and representatives,shall1.Cease and desist from in any manner or by anymeans, including picketing, orders, directions, instruc-tions, requests, or appeals, however given, made, or im-parted, or by any like or related acts or conduct, or bypermitting such to remain in existence or effect or toperform any service, or in any manner or by any meansthreatening, coercing, or restraining Simon or any otherpersons engaged in commerce or an industry affectingcommerce, where an object thereof is to force or requireSimon or any other persons engaged in commerce or anindustry affecting commerce to cease doing business withKelley-Nelson.2.Take the following affirmative action necessary toeffectuate the policies of the Act.20 However, such a clause is not included m the General Counsel'sproposed order21 Vaughan & Sons, 281 NLRB 1082 (1986), (adopting reasomng ofJudge Philip P. McLeod); Pence Construction Corp., 281 NLRB 322(1986), (adopting the similar reasoning of Judge Lawrence W. Cullen).22 Princeton Holiday Inn, 282 NLRB 30 (1986)."If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)Post at it business office and meeting halls copies ofthe attached notice marked "Appendix."24 Copies of thenotice, on forms provided by the Regional Director forRegion 17, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees and members are customari-ly posted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered, de-faced, or covered by any other material.(b)Sign and return to the Regional Director sufficientcopies of the attached notice for posting or distributionby Simon in the event Simon desires to distribute copies,at Crossroads Mall or elsewhere for the attention of em-ployees and the public, or to post copies at CrossroadsMall or elsewhere.24 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT, by picketing or otherwise, threaten,coerce, or restrain Melvin Simon & Associates, Inc. orany other person engaged in commerce or in an industryaffecting commerce where an object of such conduct isto force or require any person to cease doing businesswith Kelley-Nelson Construction Company.OMAHA BUILDING AND CONSTRUCTIONTRADES COUNCIL